Appellant was convicted in the Criminal District Court of Dallas County of the offense of swindling, and his punishment fixed at three years in the penitentiary.
There appears in the record no statement of facts. The State, through our Assistant Attorney General, has moved to strike out appellant's bills of exception upon the ground that same were filed too late.
It appears from an examination of the record that the trial term of the court below adjourned on October 1, 1921. Under the terms of Article 845 of our Code of Criminal Procedure the appellant was allowed thirty days in which to file his bills of exception. Within that thirty days and on October 14, 1921, the lower court made an order granting a thirty-day extension from October 16th, within which to file bills of exception. The time so granted by the court below expired November 15th. No bills of exception were filed within said time. The record contains an order made by the trial court on November 30th granting to appellant an additional ten days in which to file bills of exception. On said last-mentioned date, according to the record before us, the trial court was without jurisdiction and had no power to enter any order of extension. In order to be within the rules and the requirements of the statute, any order of extension must be made within the time theretofore granted either by statute or by some order of the court. The last legal extension of time having expired November 15th, the trial court could not make further extension by an order of date November 30th. This matter is discussed and many authorities *Page 642 
cited in Nothaf v. State, No. 6420, 91 Tex.Crim. Rep., opinion handed down on January 11, 1922. The bills of exception appear to have been filed on December 9th, and being too late the motion of the State, to strike same from the record, will be granted.
The record is thus before us without statement of facts or bills of exception. The indictment appears to be in form sufficient to charge appellant with the offense of swindling by the giving and drawing of a check for more than fifty dollars upon a bank in which he had no founds. The charge of the court below contains no error which we have observed, and the indictment and the charge being sufficient, and the record being without bills of exception and statement of facts, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                       November 29, 1922.